Brooke, J.
(after stating the facts). The single meritorious question raised upon this record is whether, assuming defendant to have been negligent in standing his team over the path, as claimed by plaintiff, that act can be considered as the proximate cause of the injury suffered by plaintiff’s intestate. If it can be so considered, the jury by their verdict have determined the relation of tiie act to the injury against the contention of the defendant.
Much learning has been displayed in attempting to accurately define the words “proximate cause.” No general or authoritative definition has been evolved; the applicability of the accepted or announced definition in each case being determined by the peculiar facts or circumstances of the case. A collection of definitions, gathered from a great number of jurisdictions and a multitude of cases, will be found in 32 Cyc. p. 745. The definition favored by the compilers of 21 Am. & Eng. Enc. Law (2d Ed.), p. 485, is:
“A proximate cause, in the law of negligence, is such a cause as operates to produce particular consequences without the intervention of any independent unforeseen cause without which the injuries would not have occurred.”
The Supreme Court of the United States, in the case of Milwaukee, etc., R. Co. v. Kellogg, 94 U. S. 469, defines the term as follows:
*705“It is admitted that the rule is difficult of application. But it is generally held that, in order to warrant a finding that negligence, or an act not amounting to wanton wrong, is the proximate cause of an injury, it must appear that the injury was the natural and probable consequence of the negligence or wrongful act, and that it ought to have been foreseen in the light of the attending circumstances. * * * We do not say that even the natural and probable consequences of a wrongful act or omission are in all cases to be chargeable to the misfeasance or nonfeasance. They are not when there is a sufficient and independent cause operating between the wrong and the injury. ^ In such a case the resort of the sufferer must be to the originator of the intermediate cause. But when there is no intermediate efficient cause, the original wrong must be considered as reaching to the effect, and proximate to it. The inquiry must, therefore, always be whether there was any intermediate cause disconnected from the primary fault, and self-operating, which produced the injury.”
While this court has never apparently attempted to accurately define the term “proximate cause,”it has in many cases applied the principle as enunciated in the authorities to the particular facts under consideration. An early case is Lewis v. Railway Co., 54 Mich. 55 (19 N. W. 744, 52 Am. Rep. 790). Here the question is discussed at large, and numerous authorities cited and examined. See, also, Selleck v. Railway Co., 58 Mich. 195 (24 N. W. 774).
In Beall v. Athens Township, 81 Mich. 536 (45 N. W. 1014), it is said:
“An injury caused by negligence, and an accident not being prevented by negligence, are very distinct in operation and effect.”
In Borck v. Nut Works, 111 Mich. 129 (69 N. W. 254), it was announced that:
“ The damages to be recovered in an action must always be the natural and proximate consequences of the wrongful act complained of. If a new force or power has intervened, of itself sufficient to stand as the cause of the mischief or injury, the first must be considered as too remote.”
*706Again in Iamurrir. Gas Co., 148 Mich. 27 (111 N. W. 884), the court, speaking through Mr. Justice Mc-Alvay, said:
“ When a particular consequence results from a wrong, it may be said that the wrong is the proximate cause of that consequence, unless there intervenes between the wrong and said consequence something which may properly be denominated a cause. If such cause intervenes, it may be said that the wrong of the defendant is too remote to be made the basis of an action. It is in such case a condition and not a cause.”
See, also, Lambeck v. Railroad Co., 106 Mich. 512 (64 N. W. 479).
In our opinion it makes little difference to plaintiff which of the many definitions examined is selected. It is, we believe, obvious that the act of defendant in permitting his team to stand over the path in question (conceding such act to have been wrongful and negligent) was not, within the reasoning of our own decisions, the proximate cause of the injury to plaintiff’s intestate. The immediate cause is found in the act of the child herself, who voluntarily started her sleigh down the incline. But for this act of hers (subsequent to defendant’s alleged negligent act, and therefore proximate to the injury) no accident could have occurred. Whether she voluntarily followed the diagonal path, or her sleigh took that course against her will, is a matter of no consequence, though the testimony fairly leads to the conclusion that her course down the path was brought about against her will, “because she lost control.” Whether wilful or accidental, it was still proximate — the immediate efficient, direct cause preceding the injury.
' This unfortunate occurrence, with its fatal result, is to be deplored. As was said in Hargreaves v. Deacon, 25 Mich. 1;
“ There is some danger, in dealing with these questions, of confounding legal obligations with those sentiments *707which are independent of the law, and rest merely on grounds of feeling, or moral considerations.”
The judgment must be reversed, and there will be no new trial.
Steers, C. J., and Moore, McAlvay, Kuhn, Stone, Ostrander, and Bird, JJ., concurred.